SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

200
KA 14-01665
PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

WILLIE R. SCOTT, JR., DEFENDANT-APPELLANT.


KATHLEEN E. CASEY, BARKER, FOR DEFENDANT-APPELLANT.

WILLIE R. SCOTT, JR., DEFENDANT-APPELLANT PRO SE.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered November 4, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted assault in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted assault in the first degree
(Penal Law §§ 110.00, 120.10 [1]). Although defendant waived his
right to appeal, County Court permitted defendant to reserve the right
to challenge on appeal the court’s disqualification of defense counsel
and, thus, we conclude that the waiver of the right to appeal does not
encompass that challenge (see generally People v Sudlik, 129 AD3d
1548, 1549). We nevertheless reject the contention of defendant in
his main and pro se supplemental briefs that the court abused its
discretion in granting the People’s motion to disqualify defense
counsel based on his prior representation of the victim’s mother, a
potential prosecution witness (see People v Watson, ___ NY3d ___, ___
[Feb. 11, 2016]; People v Carncross, 14 NY3d 319, 326-330). Finally,
we conclude that defendant’s waiver of the right to appeal encompasses
his contention in his pro se supplemental brief that he was denied due
process of law based on the People’s alleged discovery violation (see
People v Vanvleet, 126 AD3d 1359, 1360, lv denied 26 NY3d 1012).




Entered:    March 18, 2016                         Frances E. Cafarell
                                                   Clerk of the Court